Per Curiam.
The true construction of the clause on which the question turns, is not that the grantee or those claiming under him, should not refair without giving a right to confine him to the bounds ultimately assigned him, but that he should not rebuild. To produce that consequence an alteration of the whole house to the foundation would be necessary, and the court therefore erred in supposing it to he produced by the addition of another story and a new roof.
Judgment reversed and a venire de novo awarded.